Citation Nr: 1118775	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a psychiatric disability other than chronic undifferentiated schizophrenia, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected chronic undifferentiated schizophrenia.

6.  Entitlement to service connection for carpal tunnel syndrome.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for muscular dystrophy.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve from February 1982 to February 1988, with verified periods of active duty for training (ACDUTRA) from June 21, 1982 to August 20, 1982, June 22, 1983 to August 10, 1983, on September 6, 1984, and from June 9, 1990 to June 23, 1990, with additional unverified service.  

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's petition to reopen the claims for service connection for hypertension, a cervical spine disability, a lower back disability, and a bilateral shoulder disability as new and material evidence had not been submitted.

The Veteran testified before a hearing officer at a July 2005 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In April 2009, the Board remanded this matter for further development.
The Veteran's claim for service connection for hypertension was originally denied in unappealed rating decisions in March 1984 and January 1992.  The RO also denied claims for service connection for neck, lower back, and bilateral shoulder disabilities in the January 1992 rating decision.  New and material evidence would ordinarily be required to reopen these claims under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2010).  

As relevant service treatment records have been added to the record since the March 1984 and January 1992 decisions, the Board need not consider whether new and material evidence has been submitted to reopen the current claims for service connection for hypertension and neck, lower back, and bilateral shoulder disabilities and a new decision on the merits is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

For VA purposes hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104; Diagnostic Code 7101, Note (1) (2010).

VA treatment records, including a December 2006 VA ambulatory care outpatient treatment note, reveal that the Veteran has been diagnosed as having hypertension.  Also, elevated blood pressure readings have been recorded on several occasions.  For example, VA primary care treatment notes dated in March 2003 and April and August 2004 indicated blood pressure readings of 132/90, 140/90, and 130/90, respectively.

Medical records also reveal that elevated blood pressure readings were recorded and diagnoses of hypertension were provided both before and during the Veteran's verified period of ACDUTRA from June 9, 1990 to June 23, 1990 and that his hypertension has persisted ever since the late 1980s and early 1990s.  During an October 1989 examination conducted for purposes of service in the Army Reserve a blood pressure reading of 138/90 was recorded and readings of 170/88 and 170/86 were recorded during an October 1991 VA examination.  

Service treatment records reflect that a blood pressure reading of 175/100 was recorded on June 13, 1990.  Also, a Medical Board report from Walter Reed dated on June 17, 1990 indicates that a blood pressure reading of 124/74 was recorded and that the Veteran was diagnosed as having hypertension of unknown duration.  Furthermore, a March 2000 VA neurology attending note reveals that the Veteran had a 10 year history of hypertension and the Veteran testified during the July 2005 hearing that he was first diagnosed as having hypertension in June 1990.

Overall, there is evidence of current hypertension, possible in-service incurrence or aggravation of pre-existing hypertension, and evidence of hypertension in the years since the Veteran's most recent period of verified ACDUTRA from June 9, 1990 to June 23, 1990.  Thus, a VA examination is needed to obtain a medical opinion as to whether the Veteran's hypertension pre-existed this period of ACDUTRA and, if so, whether it was aggravated by service, whether it is otherwise related to service, or whether the current hypertension was incurred in service.

As for the claims for service connection for neck and lower back disabilities, VA treatment records reveal that the Veteran has been diagnosed as having various neck disabilities.  For example, a December 2008 VA orthopaedics clinic note indicated diagnoses of cervical degenerative disc disease with evidence of myelopathy and cervical radiculopathy.  The Veteran has also reported on various occasions that he has experienced lower back pain. 

The Veteran contends that his current neck and lower back disabilities are related to injuries he sustained in a motor vehicle accident while in the Army Reserve.  The accident reportedly occurred in June 1983, May 1984, or August 1984 while he was at Fort A.P. Hill, Virginia.  Although he has provided varying accounts concerning the history of his neck and lower back problems, he has reported on several occasions that they began following the accident and have continued ever since that time.  

The Veteran has also reported that he was involved in two additional motor vehicle accidents as a civilian in 1988 and 1989.  His initial back injury was reportedly aggravated by these additional accidents.   

In addition to the Veteran's reported neck and back problems following his initial motor vehicle accident in 1983 or 1984, medical records reveal that he was treated for neck and lower back problems before and during the period of ACDUTRA from June 9, 1990 to June 23, 1990.  For example, a November 1988 psychiatric evaluation from Jersey City Neurological Center (Jersey City) indicates that he reported that he injured his spine in a motor vehicle accident one month prior to the evaluation and that he continued to experience spine pain ever since.  Also, he was treated for lower back pain (diagnosed as a mild lumbar sprain) on June 13, 1990 and neck and back pain on June 17, 1990.  

As there is evidence of current neck and lower back disabilities, possible in-service incurrence or aggravation of pre-existing neck and lower back disabilities, and evidence of neck and lower back symptoms in the years since the period of ACDUTRA from June 9, 1990 to June 23, 1990, VA examinations are warranted.  Such examinations are necessary  to determine whether the Veteran has a current lower back disability and to obtain medical opinions as to whether the current neck disability and any current lower back disability pre-existed this period of ACDUTRA and, if so, whether they were aggravated by service, incurred in service, or otherwise related to service.  

With regard to the claim for service connection for a psychiatric disability other than schizophrenia, VA treatment records, including December 2006 and 2009 VA mental health treatment notes reveal that the Veteran has been diagnosed as having depression and PTSD.

The Veteran contends that his psychiatric problems began following the reported motor vehicle accident while he was stationed at Fort A.P. Hill, Virginia in 1983 or 1984 and that he has experienced psychiatric symptoms ever since that time.  Medical records further reflect that he reported psychiatric problems both before and during his period of ACDUTRA from June 9, 1990 to June 23, 1990.  For example, the November 1988 psychiatric evaluation from Jersey City reveals that he reported that he was emotionally affected by a motor vehicle accident one month prior to the evaluation.  Also, he was treated for inappropriate behavior, delusional thinking, paranoia, and depression on June 14, 1990 and was diagnosed as having schizophrenia versus malingering.  

Furthermore, a January 2009 VA mental health treatment note indicates that he was diagnosed as having depression secondary to chronic undifferentiated schizophrenia.

The Veteran was afforded a VA psychiatric examination in February 2004.  He was diagnosed as having chronic schizophrenia, however the physician who conducted the examination did not diagnose him as having any other psychiatric disabilities.

The February 2004 VA examination is inadequate because the examiner did not acknowledge or discuss the documented diagnoses of PTSD and depression.  The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in September 2003, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most recent rewrite of the manual retains this requirement.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that he was involved in a serious motor vehicle accident along with other fellow servicemen in June 1983, May 1984, or August 1984 while he was on duty at Fort A.P. Hill, Virginia.  Service personnel records reflect that he had verified periods of ACDUTRA from June 21, 1982 to August 20, 1982, June 22, 1983 to August 10, 1983, on September 6, 1984, and from June 9, 1990 to June 23, 1990, with additional unverified service.  

In January 2010, the agency of original jurisdiction (AOJ) contacted the U.S. Army Crime Records Center to attempt to verify the reported motor vehicle accident in June 1983 or August 1984.  In February 2010, that facility responded that no records of the reported incident were located.  As a result, in May 2010 the AOJ issued a formal finding of a lack of information required to verify the Veteran's claimed stressor.  Therefore, the U.S. Army and Joint Services Records Research Center (JSRRC) was not contacted.  However, in light of the stressor information that the Veteran has submitted (which includes dates and locations), a remand is also required to contact the JSRRC to attempt to verify the Veteran's claimed in-service stressor.  

In the August 2004 rating decision, the RO denied entitlement to service connection for carpal tunnel syndrome, a bilateral knee disability, and muscular dystrophy.  He submitted a notice of disagreement with these issues in November 2004.  A statement of the case has not been issued as it relates to these issues.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issues of entitlement to service connection for carpal tunnel syndrome, a bilateral knee disability, and muscular dystrophy.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Prepare a summary of the claimed in-service stressor for which there is sufficient information to make an inquiry, to include dates and assigned units. The in-service stressor reported by the Veteran involves a motor vehicle accident in June 1983, May 1984, or August 1984 at Fort A.P. Hill, Virginia  This summary, along with a copy of the Veteran's DD Form 214s and any pertinent service personnel records should be sent to the JSRRC.  

3.  Schedule the Veteran for a VA examination to determine whether the current hypertension was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current hypertension pre-existed the Veteran's period of ACDUTRA from June 9, 1990 to June 23, 1990.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that hypertension was aggravated during that period of ACDUTRA beyond normal progression.  

If hypertension did not pre-exist the period of ACDUTRA from June 9, 1990 to June 23, 1990, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset during that period of ACDUTRA or in the year immediately following that period, is related to the elevated blood pressure readings during that period, or is otherwise the result of a disease or injury in service.  

In formulating the above opinions, the examiner should specifically acknowledge and comment on the elevated blood pressure readings recorded both before and during the period of ACDUTRA from June 9, 1990 to June 23, 1990.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

4.  After any records pertaining to the reported motor vehicle accident in service have been obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine whether his current neck disability was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current neck disability pre-existed the Veteran's period of ACDUTRA from June 9, 1990 to June 23, 1990.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the neck disability was aggravated during that period of ACDUTRA beyond normal progression.  

If the current neck disability did not pre-exist the period of ACDUTRA from June 9, 1990 to June 23, 1990, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current neck disability had its onset during that period of ACDUTRA or in the year immediately following that period, is related to the neck symptoms during that period, or is otherwise the result of a disease or injury in service.  

In formulating the above opinions, the examiner should specifically acknowledge and comment on the Veteran's reports and treatment for neck symptoms both before and during the period of ACDUTRA from June 9, 1990 to June 23, 1990.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a history of neck symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

5.  After any records pertaining to the reported motor vehicle accident in service have been obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine whether any current lower back disability was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current lower back disability pre-existed the Veteran's period of ACDUTRA from June 9, 1990 to June 23, 1990.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current lower back disability was aggravated during that period of ACDUTRA beyond normal progression.  

If any current lower back disability did not pre-exist the period of ACDUTRA from June 9, 1990 to June 23, 1990, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current lower back disability had its onset during that period of ACDUTRA or in the year immediately following that period, is related to the Veteran's lower back symptoms during that period, or is otherwise the result of a disease or injury in service.  

In formulating the above opinions, the examiner should specifically acknowledge and comment on the Veteran's lower back symptoms both before and during the period of ACDUTRA from June 9, 1990 to June 23, 1990.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a history of lower back symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

6.  After any records pertaining to the reported motor vehicle accident in service have been obtained and associated with the Veteran's claims file, schedule him for a VA psychiatric examination to determine whether any current psychiatric disability other than schizophrenia was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed psychiatric disabilities other than schizophrenia pre-existed his period of ACDUTRA from June 9, 1990 to June 23, 1990.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability other than schizophrenia was aggravated during that period of ACDUTRA beyond normal progression.  

If any current psychiatric disability other than schizophrenia did not pre-exist the period of ACDUTRA from June 9, 1990 to June 23, 1990, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability other than schizophrenia had its onset during that period of ACDUTRA, is related to his psychiatric symptoms during that period, is related to the Veteran's reported motor vehicle accident in 1983 or 1984, or is otherwise the result of a disease or injury in service. 

The examiner should also opine as to whether any current psychiatric disability other than schizophrenia was either caused or aggravated (made worse) by the Veteran's service-connected schizophrenia.  The amount of any aggravation should be quantified, if possible. 

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

In formulating the above opinions, the examiner should specifically acknowledge and comment on the previous diagnoses of PTSD and depression and the Veteran's psychiatric symptoms both before and during the period of ACDUTRA from June 9, 1990 to June 23, 1990.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a history of psychiatric problems since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


